Opinion by
Judge Rogers,
This is an appeal from the order of the Court of Common Pleas of Monroe County, entered April 13, 1982, after an evidentiary hearing upholding the suspension of the appellant’s operating privileges for a period of six months for failing to take a breathalyzer test. Upon examination of the record we have discovered that the judge who entered the order appealed from has not filed a statement in the form of an opinion of the reasons for the order. The question in the case is that of whether the appellant who claims to have been injured in an accident was able knowingly and consciously to refuse the breathalyzer test. There are conflicts as to the facts in the record and no findings of fact which we can review. Therefore it is necessary that we remand the record to the Court of Common Pleas of Monroe County for the statement called for by Pa. R.A.P. No. 1925(a). Jurisdiction retained.
Order
And Now, this 27th day of July, 1983, the record in the above-captioned matter is remanded to the Court of Common Pleas of Monroe County for fur*20ther proceedings consistent with this opinion including findings and a brief statement of reasons for the April 13, 1982, order; jurisdiction is retained. .